ON MOTION FOE REHEARING
The appellee lias moved us to reconsider bur judgment of the 20th of last month. He claims that “the justice who wrote the opinion committed two errors in weighing the evidence,” to wit: (a) in asserting that the truck of plaintiff and appellant was parked between two electric posts one hundred feet apart, and (b) in holding that although appellee had seen appellant’s truck 40 or 50 feet away, he failed to swerve to the left so as avoid the collision.
We admit that a lapsus was committed when mentioning “feet” instead of “meters.” What we had in mind all the time was a distance of 100 meters. The error is easily explained if it is considered that 100 feet is approximately the equivalent of 33 yards and that posts on a lighted thoroughfare are not so close to each other. This question, however, in no way influenced our decision. A mere reading of our opinion will show that the whole of it rests on the unquestionable fact that defendant and appellee, as evidenced by his own testimony, saw the truck 40 or 50 feet away, a distance which this court considered sufficient to permit the defendant to swerve his car to the left of the road which was clear, and thus avoid the collision. It will he noticed that we did not enter into a consideration of whether a distance of 40 or 50 feet was sufficient to enable the defendant to stop his car before reaching the place where the truck was parked. Our reference was exclusively to the swerving of his car, something easily accomplished by a simple movement of the steering wheel.
Trying to show that our assertion to the effect that the appellee failed to swerve his car is erroneous, appellant quotes the following paragraphs from the statement of the case:
“ .... that the rear-end of his car collided against the left-hand side of the truck, on the right-hand side of his car; that this *742side collided against the left-hand side of the truck, rear-end; thall the witness’s car lost the part .... the left-hand side door was dain-T aged, dented, the right mudguard also; that the collision was not! against the fender, the hood; that the hood was not damaged foil he tried to swerve, when he saw the black mass he tried to swerve to the left. In answer to the plaintiff he said that such black mass was| the truck, which was parked without lights.” (Statement of the ease, pp. 17 and 18.)



“ .... that the truck received the impact on the rear-end, on the left side; on the left side and the car on the right-hand side, in front;| that the impact was partly against the rear-end of the truck whicl was without lights, because when he saw the truck closely he triedl to avoid the collision and tried to swerve to the left, but alwaysl with the front part of his car . . . .” (Statement of the case,| p. 21.)
The above quotation from page 17 of the statement of the! ease is erroneous. Said paragraph does not read as stated! by appellee. Appellee says: ‘‘that the rear-end of his earl collided against the left-hand side of the truck.” In the| statement of the case said paragraph reads as follows:
. . . that when he saw that black mass, that he passed the truck, there the collision took place; the front part of his car collided against the left-hand side of the truck, on the right-hand side of his car; . . . .” (Italics ours.)
Supposing that the statement of the ease reads as erroneously asserted by the appellee, the conclusion from it would he at the most that the defendant was negligent in trying to swerve when he was actually upon plaintiff’s truck. There is no doubt that if he had tried to do that very thing when at 30, 20 or perhaps 15 feet away from the truck, he would not have collided at all ag'ainst the truck. However,. a.s already stated by us, the transcript of the evidence does not read as stated by appellee in his motion for rehearing.
In Winn v. Long, 203 Cal. 758, plaintiff’s car was standing on the road in such a way that there was room to its-left for two cars to pass. The sun set on the evening in *743question at 5:53 o’clock, and the accident occurred a few minutes more after that time, in spite of which the tail-light of plaintiff’s car had not been turned on. The plaintiff was at the time examining the carburetor. Defendant was traveling in the same direction at 25 or 30 miles per hour and saw for the first time plaintiff’s car from 30 to 50 feet away. Defendant’s car collided against the left rear wheel and mudguard of plaintiff’s car. The jury found that the distance from which defendant saw plaintiff’s car was sufficient to have avoided the accident by the exercise of ordinary care. The Supreme Court, when affirming the judgment, failed to disturb the verdict of the jury and stated that it could not be said that there was no reasonable basis for the finding of the jury.
The measure of damages in the present case was assessed by the court after taking into consideration the nature of the injuries inflicted on the plaintiff and appellant and we fail to see any justifiable ground for modifying it.
Although some other issues are raised in the appeal it was unnecessary to consider them in view of the conclusion reached in the main opinion.
The motion for rehearing is denied.